



COURT OF APPEAL FOR ONTARIO

CITATION: Heydari v. Ahmadi, 2019 ONCA 346

DATE: 20190429

DOCKET: C66219

Tulloch, Hourigan and Fairburn JJ.A.

BETWEEN

Yahya Heydari

Appellant

and

Homa Ahmadi

Respondent

Pathik Baxi and Ida Mirzadeh, for the appellant

Michael J. Stangarone and Stephen Kirby, for the
respondent

Heard and released orally: April 25, 2019

On appeal from the order
of Justice Fletcher Dawson of the Superior Court of Justice, dated May 9, 2018.

REASONS FOR DECISION

[1]

The appeal is dismissed.

[2]

The appellant appeals the judgment of the trial judge following an
uncontested trial. He now seeks a declaration from this court to declare that
the vesting order granting title of the matrimonial home was made in error, among
other requests.

[3]

The uncontested trial proceeded as a result of the appellants pleadings
being struck due to his non-compliance with numerous court orders, without
providing any explanation for doing so.

[4]

Prior to the motion to strike his pleadings, the appellant had failed to
file any materials in relation to the motion despite the fact that he was
granted two separate adjournments to do so.

[5]

The appellant does not appeal from order striking his pleadings, instead
he says that the trial judge erred by:

1.

Granting the vesting order;

2.

Granting the respondent title to the matrimonial home;

3.

Granting the respondent a lump sum payment for spousal support of the sale
of the matrimonial home; and

4.

Giving insufficient reasons.

[6]

We do not agree. The appeal from the vesting order is moot because the
home has been sold. In any event, we agree with the trial judge that it was an
appropriate order in light of the appellants past and repeated failures to
comply with court orders. This is equally true regarding the reasons for why
the trial judge ordered a lump sum payment.

[7]

Finally, the reasons read as a whole, and against the entire record
explains what was decided and why. In the circumstances, we see no merit to
this appeal. Accordingly, the appeal is dismissed.

[8]

Costs will be payable to the respondent fixed in the amount of $10,000
and the costs will be paid from the proceeds of the appellants portion of the
sale of the matrimonial home.

M. Tulloch J.A.

C.W. Hourigan J.A.

Fairburn J.A.


